 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   PERCY LEE RHODES,                                  Case No. 1:21-cv-00942-JLT (PC)

12                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS AND
13           v.                                         DIRECTING PAYMENT OF INMATE
                                                        FILING FEE BY FRESNO COUNTY
14   J. RUIZ, et al.,                                   SHERIFF

15                       Defendants.                    (Doc. 2)

16

17           Plaintiff has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
18   Plaintiff has made the showing required by section 1915(a). Accordingly, the Court ORDERS:
19           1. Plaintiff's motion to proceed in forma pauperis (Doc. 2) is GRANTED.
20           2. The Fresno County Sheriff or his designee shall collect payments from Plaintiff’s
21                inmate trust account in an amount equal to 20 percent of the preceding month’s
22                income credited to the account, and shall forward those payments to the Clerk of
23                the Court each time the amount in the account exceeds $10, in accordance with
24                28 U.S.C. § 1915(b)(2), until a total of $350 has been collected and forwarded to
25                the Clerk of the Court. The payments shall be clearly identified by the name and
26                number assigned to this action.
27           3. The Clerk of the Court is directed to serve a copy of this order and a copy of
28                Plaintiff’s in forma pauperis application on the Fresno County Sheriff.
 1        4. The Clerk of the Court is directed to serve a copy of this order on the Financial

 2              Department of the U.S. District Court, Eastern District of California, Sacramento

 3              Division.

 4
     IT IS SO ORDERED.
 5

 6     Dated:     June 23, 2021                            _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
